Citation Nr: 0626715	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of a fracture of the right ankle.

4.  Entitlement to a compensable initial rating for a 
fracture of the right wrist.

5.  Entitlement to a compensable initial rating for residuals 
of an occipital parietal diastasis fracture with left facial 
paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1948 to November 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The issues of entitlement to service connection for residuals 
of a concussion, an initial rating higher than 10 percent for 
residuals of a fracture of the right ankle, a compensable 
initial rating for a fracture of the right wrist, and a 
compensable initial rating for residuals of an occipital 
parietal diastasis fracture with left facial paralysis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A skin cancer was not present during service, was not 
manifest within a year after service, and the veteran's 
current residuals of skin cancer are not shown to be related 
to service.  



CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in July 2002 and May 2003 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty to assist letter was provided 
before the adjudication of his claim.  The Board notes that 
the RO did not provide notice with respect to the effective-
date or the disability rating elements of the claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board concludes, however, that the appeal may be adjudicated 
without a remand for further notification.  With respect to 
the claim for service connection for skin cancer, the 
effective date and rating matters are moot because the claim 
is denied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that his military background played a 
part in his diagnosis of skin cancer.  Service connection may 
be granted for disability due to disease or injury incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  
If a chronic disorder such as a malignant tumor is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not contain any 
mention of skin cancer.  The medical board report dated in 
November 1962 shows that the diagnoses at the time of 
separation from service did not include skin cancer.  

Post service reports of medical examination performed in 
connection with status as a member of the reserves are 
likewise negative for references to skin cancer.  For 
example, the report of a medical examination conducted in 
July 1970 shows that clinical evaluation of the skin was 
normal.  The report of a medical history given by the veteran 
at that time shows that he denied having a tumor, growth, 
cyst or cancer.  

The earliest medical evidence of the presence of skin cancer 
is from many years after service in 1996.  A record dated in 
February 1996 reflects that the veteran had a suspicious 
lesion of the left forehead for about three months prior to 
seeking medical evaluation.  There is no medical opinion 
linking the disorder to service.   The only medical opinion 
of record is a VA opinion dated in November 2002 which 
indicates that, after examination, the physician concluded 
that there was no relationship between crash injuries and 
facial contusions which occurred in service and the 
subsequent development of basal cell and squamous cell 
malignancies.  

The Board has noted that during the hearing held in October 
2005 the veteran expressed his belief that the skin cancer he 
developed after service was related to service.  He reported 
that while in service he spent a lot of time outdoors, and he 
believed that this exposure play a role in the development of 
the cancer.  However, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Based on the foregoing, the Board finds that a skin cancer 
was not present during service, a malignant tumor was not 
manifest within a year after service, and the veteran's 
current residuals of skin cancer are not shown to be related 
to service.  Accordingly, the Board concludes that skin 
cancer was not incurred in service, and may not be presumed 
to have been incurred in service.


ORDER

Service connection for skin cancer is denied.


REMAND

The Board finds that VA has not yet met its duty to assist 
with respect to the remaining issues.  With respect to the 
claim for service connection for residuals of a concussion, 
the veteran contends that he developed chronic recurring 
headaches as a result of his head injury in service.  
However, there is no medical opinion regarding the 
relationship, if any, between that disorder and the head 
injury sustained in service.  VA must afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  Although the veteran was afforded a VA brain 
examination in November 2002, the report does not 
specifically address the veteran's current complaints of 
headaches.  

With respect to the claim for higher ratings for residuals of 
a fracture of the right ankle, a fracture of the right wrist, 
and residuals of an occipital parietal diastasis fracture 
with left facial paralysis, the Board notes that the most 
recent examination of these disabilities was performed by the 
VA 2002.  The testimony given by the veteran during the 
hearing held in October 2005 was to the effect that 
disabilities were getting progressively worse.  The veteran 
has requested that he be afforded an additional examination.  
The Board concludes that an additional examination would be 
useful in assessing the current severity of the disorders.  

The Board also notes that the claims file does not contain 
any recent medical treatment records pertaining to the 
service-connected disabilities.  During the hearing held in 
October 2005, the veteran indicated that he intended to seek 
additional treatment from his family physician.  Any recent 
treatment records which exist should be obtained in order to 
allow a full understanding of the current severity of the 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any recent 
medical records pertaining to headaches, 
the right ankle, the right wrist or the 
facial paralysis which are not already 
contained in the claims file.  If the 
veteran has not had any recent treatment, 
this should be documented in the claims 
file.  

2.  The RO should arrange for the 
appellant to be afforded an examination 
to determine the nature and etiology of 
any current headaches.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
requested to offer an opinion as to 
whether a diagnosis of a chronic headache 
disorder is warranted, and if so whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any current headache disorder was 
caused or aggravated by the concussion 
which occurred in service.  Note:  The 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The rationale should be 
provided for all opinions offered.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected right 
ankle disorder, right wrist disorder, and 
left facial paralysis.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected disorders.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
joints at which pain begins to occur, and 
the point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

5.  Thereafter, the RO should adjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


